Citation Nr: 0907728	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  08-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January and February 
2007, from the Department of Veterans Affairs (VA) Regional 
Office (RO) listed above.  

In December 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from March 
to May 1968; therefore, his exposure to herbicide agents 
during service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's bladder 
cancer is etiologically related to his active military 
service, including on the basis of exposure to Agent Orange 
or other herbicide agents.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
nor may it be presumed that prostate cancer was incurred 
during military service or as a result of exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim, and of the his and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The August 2006 letter also informed 
the Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Thus, the Board concludes that all required notice 
has been provided.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his service treatment records (STRs), VA outpatient treatment 
records dated from August 2006 to March 2008, and private 
medical records showing treatment for bladder cancer after 
service.  The RO also obtained a VA medical opinion in 
conjunction with this claim and the Veteran submitted medical 
opinions from his private physicians.  The Veteran was also 
given an opportunity to set forth his contentions before the 
undersigned at his hearing in December 2008.  It thus appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims (Veterans Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In this case, the Veteran contends that his post-service 
diagnosis of bladder cancer is related to herbicide exposure 
in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted, including bladder cancer.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See, e.g., Notices, 
68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 
(1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a nexus to service.  See Brock, 10 
Vet. App. at 162.

In this case, the Veteran's service personnel records reflect 
that he served in the Republic of Vietnam from March to May 
1968 and received the Vietnam Service Medal, with one star, 
for his service.  There is no affirmative evidence of record 
showing that he was not exposed to herbicides in service; 
therefore, his exposure to herbicide agents is presumed.  

The Board notes, however, that the Veteran's bladder cancer 
is not one of the disabilities for which presumptive 
connection is available based upon herbicide exposure.  As 
noted above, the Secretary of Veterans Affairs has determined 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted, including bladder cancer.  
Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the Veteran's specific diagnosis.

The Board has also considered whether the Veteran's claim can 
be granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
His STRs are negative for any complaints, treatment, or 
findings related to a bladder disorder, and the first time he 
is shown to have a bladder disorder after service was in May 
2003, which is more than 30 years after his separation.  The 
Veteran reported that he had been experiencing intermittent 
hematuria for several months, and cystoscopy revealed a large 
bladder tumor that extended onto the right lateral wall and 
into the prostatic urethra.  

The Veteran testified that his physician, Dr. L.C.C., told 
him that the herbicide Agent Orange has a direct causative 
effect on the prostate gland and other related organs, 
including the bladder.  In support of his assertion, the 
Veteran submitted a written statement from Dr. L.C.C., dated 
in February 2007, which notes that various chemical exposures 
have been linked to the development of bladder cancer since 
the late 1800s, and also states that the chemical dioxin, or 
TCDD, is a byproduct of the manufacture of the herbicide 
Agent Orange and has been classified as a human carcinogen.  
Dr. L.C.C. noted that he has seen many more patients with 
bladder cancer at VA than he did in private practice, and he 
noted that many of those patients are Vietnam veterans.  Dr. 
L.C.C. opined that, given the strong association between 
chemical exposure and the genesis of bladder cancer, it seems 
much more likely that an association exists.  

The evidentiary record contains two additional medical 
opinions, which find a less likely association between the 
Veteran's bladder cancer and herbicide exposure.  In November 
2007, a VA physician, Dr. J.C.W., reviewed the claims file 
and opined that it is less likely than not that the Veteran's 
bladder cancer was caused by or is the result of herbicide 
exposure.  In making this determination, Dr. J.C.W. noted the 
Veteran's medical history as it pertains to bladder cancer, 
as well as his history of smoking.  He also noted that, in 
his experience, the incidence of bladder cancer is higher in 
veterans with a history of Agent Orange exposure.  Dr. J.C.W. 
stated that dioxin is classified as "definitely or probably 
carcinogenic" by the International Agency for Research on 
Cancer, and he noted that long latency periods are typical in 
patients with bladder cancer who were exposed to exogenous 
carcinogens.  Dr. J.C.W. stated the Veteran's two-month 
period of Vietnam service would typically be considered 
inadequate to cause bladder cancer, but he noted that the 
Veteran's risk for bladder cancer was greater because he was 
stationed in a high level exposure area, such as Da Nang, 
Vietnam.  The physician also noted, however, that the 
Veteran's risk for the development of bladder cancer, as a 
smoker, was four-fold to that of a non-smoker.  

Similarly, in January 2008, a private physician, Dr. K.A.G., 
reviewed the claims file and noted the Veteran's medical 
history, as well as the other medical opinions of record.  
Dr. K.A.G. noted that most veterans are coming to the age 
where bladder cancer is common, and he also noted that 
bladder cancer is the second most prevalent type in men aged 
60 and over.  Dr. K.A.G. also noted that cigarette smoking 
has been linked to the development of bladder cancer, with 
increased risk related to the extent of cigarette exposure.  
In conclusion, Dr. K.A.G. opined that the Veteran's bladder 
cancer was not caused by or the result of herbicide exposure 
during service, and is more likely related to significant 
tobacco use over time.  In making this conclusion, Dr. K.A.G. 
noted that systemic evaluation has not established a link 
between Agent Orange/dioxin and bladder cancer.  Dr. K.A.G. 
noted the observation of Drs. L.C.C. and J.C.W. that they are 
seeing more cases of bladder cancer in Vietnam veterans; 
however, Dr. K.A.G. noted these observations are not 
equivalent to a systemic assessment, as has been undertaken 
by the Institute of Medicine.  

In this context, the evidentiary record contains an update 
from the Institute of Medicine of the National Academy of 
Sciences, which reflects that its study has revealed 
inadequate or insufficient evidence to determine an 
association between bladder cancer and exposure to 
herbicides.  

In evaluating the ultimate merit of this claim, the Board 
finds most probative the findings of the Academy of Sciences 
and the medical opinions submitted by Drs. K.A.G. and J.C.W. 
in November 2007 and January 2008, respectively.  The Board 
considers the February 2007 opinion from Dr. L.C.C. to be 
competent medical evidence, as his opinion is based on what 
he refers to as the "strong association" between chemical 
exposure and the genesis of bladder cancer.  However, in 
weighing its overall impact, the Board ascribes lessened 
probative value to Dr. L.C.C.'s opinion because he did not 
address any other risk factor of the Veteran for developing 
bladder cancer, i.e., his significant history of cigarette 
smoking.  In this regard, the Board notes that a medically 
valid and well reasoned opinion will address all relevant 
facts in a particular case.  See Nieves-Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  In addition, while 
Dr. L.C.C. noted that various chemical exposures have been 
linked to the development of bladder cancer and that the 
chemical Dioxin has been classified as a human carcinogen, 
Dr. L.C.C. did not refer to any medical studies in which a 
positive association has been found between bladder cancer 
and herbicide exposure.  

Instead, the most competent and probative evidence of record 
consists of evidence from the National Academy of Sciences, 
which reflects that there is inadequate or insufficient 
evidence to determine an association between bladder cancer 
and exposure to herbicides.  The medical opinions from Drs. 
K.A.G. and J.C.W. are consistent with the findings of the 
National Academy of Sciences, and, in fact, Dr. J.C.W. based 
his opinion upon the findings from the National Academy of 
Sciences and noted that this systemic study was more 
probative than the anecdotal observations made by Drs. L.C.C. 
and K.A.G. to the effect that they have seen more cases of 
bladder cancer in Vietnam veterans.  The Board also notes 
that the opinions from Drs. K.A.G. and J.C.W. are based upon 
a complete review of the claims file and address all relevant 
facts in this case, including the Veteran's possible 
increased risks for the development of bladder cancer due to 
herbicide exposure, cigarette smoking, sex, and age.  

The Board finds the most competent and probative evidence of 
record preponderates against a finding that the Veteran's 
bladder cancer is related to his in-service herbicide 
exposure.  In making this determination, the Board does not 
doubt the Veteran sincerely believes his bladder cancer is 
related to his exposure to herbicides; however, the 
determination as to causation and nexus in this case requires 
a sophisticated medical opinion based upon extensive 
scientific research, and there is no indication that the 
Veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical causation or etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds the Veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted, and the most competent and 
probative medical evidence of record preponderates against a 
finding that the Veteran's bladder cancer is related to his 
in-service herbicide exposure.  In addition, the Veteran did 
not manifest calculi of the bladder or a malignant tumor of 
the bladder during the first post-service year.  Therefore, 
presumptive service connection based on a chronic disease is 
also not warranted in this case.  

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for bladder cancer, claimed as due to herbicide 
exposure, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

ORDER

Entitlement to service connection for bladder cancer, claimed 
as due to herbicide exposure, is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


